

	

		II

		109th CONGRESS

		1st Session

		S. 2049

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Domenici (for

			 himself, Mr. Dorgan, and

			 Mr. Talent) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve the security of the United States borders and

		  for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Border Security and Modernization

			 Act of 2005.

		2.DefinitionsIn this Act:

			(1)DepartmentExcept

			 as otherwise provided, the term Department means the Department

			 of Homeland Security.

			(2)SecretaryExcept

			 as otherwise provided, the term Secretary means the Secretary of

			 Homeland Security.

			(3)StateExcept

			 as otherwise provided, the term State has the meaning given that

			 term in section 101(a)(36) of the Immigration and Nationality Act (8 U.S.C.

			 1101 (a)(36)).

			3.ConstructionNothing in this Act may be construed to

			 require law enforcement personnel of a State or political subdivision of a

			 State to—

			(1)report the

			 identity of a victim of, or a witness to, a criminal offense to the Secretary

			 for immigration enforcement purposes;

			(2)arrest such

			 victim or witness for a violation of the immigration laws of the United States;

			 or

			(3)enforce the

			 immigration laws of the United States.

			IBorder

			 protection

			APersonnel and

			 training

				101.Personnel of

			 the Department of Homeland Security

					(a)In

			 general

						(1)Customs and

			 border protection officersDuring each of the fiscal years 2007

			 through 2011, the Secretary shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 1,000 the number of

			 positions for full-time active duty officers of the Bureau of Customs and

			 Border Protection of the Department for such fiscal year.

						(2)Immigration and

			 customs enforcement inspectorsSection 5203 of the Intelligence

			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat.

			 3734) is amended by striking 800 and inserting

			 1000.

						(3)Investigative

			 personnelIn addition to the positions authorized under section

			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as

			 amended by paragraph (2), during each of the fiscal years 2007 through 2011,

			 the Secretary shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 100 the number of positions for

			 investigative personnel within the Department to investigate alien smuggling

			 and immigration status violations for such fiscal year.

						(4)Legal

			 personnelDuring each of the fiscal years 2007 through 2011, the

			 Secretary shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 100 the number of positions for attorneys in

			 the Office of General Counsel of the Department who represent the Department in

			 immigration matters for such fiscal year.

						(5)Waiver of fte

			 limitationThe Secretary is authorized to waive any limitation on

			 the number of full-time equivalent personnel employed by the Department to

			 fulfill the requirements of paragraph (1) and the amendment made by paragraph

			 (2).

						(b)TrainingThe

			 Secretary shall provide appropriate training for the agents, officers,

			 inspectors, and associated support staff of the Department on an ongoing basis

			 to utilize new technologies and techniques and to ensure that the proficiency

			 levels of such personnel are acceptable to protect the international borders of

			 the United States.

					(c)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary for each of fiscal years 2007 through 2011, such sums as may be

			 necessary to carry out this section.

					102.Personnel of

			 the Department of Justice and other attorneys

					(a)Litigation

			 attorneysDuring each of the fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 50 the number of positions for attorneys in

			 the Office of Immigration Litigation of the Department of Justice for such

			 fiscal year.

					(b)United States

			 attorneysDuring each of the fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 50 the number of United States Attorneys to

			 litigate immigration cases in the Federal courts for such fiscal year.

					(c)United states

			 marshalsDuring each of the fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 50 the number of Deputy United States

			 Marshals to investigate criminal immigration matters.

					(d)Immigration

			 judgesDuring each of fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 100 the number of immigration judges for

			 such fiscal year.

					(e)Defense

			 attorneysDuring each of the fiscal years 2007 through 2011, the

			 Director of the Administrative Office of the United States Courts shall,

			 subject to the availability of appropriations for such purpose, increase by not

			 less than 100 the number of attorneys in the Federal Defenders Program for such

			 fiscal year.

					(f)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Attorney General for each of fiscal years 2007 through 2011 such sums as may be

			 necessary to carry out this section, including the hiring of necessary support

			 staff.

					103.Use of the

			 National Guard for border protection activities

					(a)In

			 generalSection 112 of title

			 32, United States Code, is amended—

						(1)by striking

			 drug interdiction and counter-drug activities each place it

			 appears and inserting drug interdiction, counter drug, and border

			 activities; and

						(2)in subparagraphs

			 (A) and (B) of subsection (e)(1), by striking drug interdiction or

			 counter-drug activities each place it appears and inserting drug

			 interdiction, counter-drug, or border activities.

						(b)Definition of

			 drug interdiction, counter-drug, and border activitiesSubsection

			 (h)(1) of such section is amended to read as follows:

						

							(1)The term

				drug interdiction, counter-drug, and border activities, with

				respect to the National Guard of a State, means the use of National Guard

				personnel in—

								(A)drug interdiction

				and counter-drug law enforcement activities, including drug demand reduction

				activities authorized by the law of the State and requested by the Governor of

				the State; or

								(B)activities

				conducted in cooperation with personnel of the Department of Homeland Security

				to secure the international borders of the United States, including

				constructing roads, fencing, and vehicle barriers, assisting in search and

				rescue operations conducted by personnel of the Department of Homeland

				Security, and monitoring international borders, and excluding any law

				enforcement activities conducted by personnel of the Department of Homeland

				Security.

								.

					104.Deputy Border

			 Patrol Agent Program

					(a)Authority to

			 establishThe Secretary may establish a Deputy Border Patrol

			 Agent Program (in this section referred to as the Program) in

			 the Office of Border Patrol.

					(b)PurposeThe

			 purpose of the Program shall be to establish a volunteer force of trained,

			 retired law enforcement officers to assist the Secretary in carrying out the

			 mission of the Department to achieve operational control of the borders of the

			 United States.

					(c)QualificationsAn

			 individual may participate as a volunteer in the Program only if such

			 individual is a retired law enforcement officer, who is or was previously

			 licensed by a Federal or State authority to enforce Federal, State, or local

			 penal offenses.

					(d)Utilization of

			 volunteersThe Secretary may utilize an individual who

			 participates as a volunteer in the Program to provide such border security

			 functions that the Secretary determines are appropriate.

					(e)Training and

			 other requirementsThe Secretary may require an individual who

			 participates as a volunteer in the Program to participate in such training,

			 testing, and other requirements that the Secretary determines are

			 appropriate.

					(f)Swearing

			 InUpon completion of any training, testing, or other procedures

			 required by the Secretary, an individual who participates in the Program shall

			 be sworn in and assigned to the Office of Border Patrol.

					(g)Assignment of

			 volunteersThe Secretary may assign individuals participating in

			 the Program to provide patrol services at facilities and locations along the

			 international borders of the United States.

					(h)Oversight of

			 agentsThe Secretary, acting through the Commissioner of the

			 Bureau of Customs and Border Protection of the Department, shall have oversight

			 of all individuals participating in the Program. Such volunteers shall serve at

			 the pleasure of the Secretary, acting through the Commissioner of the Bureau of

			 Customs and Border Protection.

					(i)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $10,000,000 for each of the fiscal years 2007 through 2011 to carry out this

			 section.

					105.Document fraud

			 detection

					(a)TrainingThe

			 Secretary shall provide appropriate officers of the Bureau of Customs and

			 Border Protection of the Department with training in identifying and detecting

			 fraudulent travel documents. Such training shall be developed in consultation

			 with the Forensic Document Laboratory of the Bureau of Immigration and Customs

			 Enforcement of such Department.

					(b)Forensic

			 document laboratoryThe Secretary shall provide all officers of

			 the Bureau of Customs and Border Protection with access to the Forensic

			 Document Laboratory.

					(c)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $10,000,000 for each of the fiscal years 2007 through 2011 to carry out this

			 section.

					BInfrastructure

				111.Modernization

			 of border infrastructure

					(a)DefinitionsIn

			 this section:

						(1)CommissionerThe

			 term Commissioner means the Commissioner of the Bureau of Customs

			 and Border Protection of the Department.

						(2)MaquiladoraThe

			 term maquiladora means an entity located in Mexico that assembles

			 and produces goods from imported parts for export to the United States.

						(3)Northern

			 borderThe term northern border means the

			 international border between the United States and Canada.

						(4)Southern

			 borderThe term southern border means the

			 international border between the United States and Mexico.

						(b)Border

			 technologies, assets, and construction

						(1)AcquisitionThe

			 Secretary shall procure technologies necessary to support the mission of the

			 Department to achieve operational control of the international borders of the

			 United States. In determining what technologies to procure, the Secretary shall

			 consult with the Secretary of Defense and the head of the National Laboratories

			 and Technology Centers of the Department of Energy.

						(2)Construction of

			 border control facilitiesThe Secretary shall construct roads,

			 acquire vehicle barriers, and construct fencing necessary to support such

			 mission.

						(3)AssetsThe

			 Secretary shall acquire unmanned aerial vehicles, police-type vehicles,

			 helicopters, all terrain vehicles, interoperable communications equipment,

			 firearms, sensors, cameras, lighting and such other equipment and assets as may

			 be necessary to support such mission.

						(4)FacilitiesThe

			 Secretary shall construct such facilities as may be necessary to support the

			 number of employees of the Department who are hired pursuant to any provision

			 of this Act or of subtitle B of title V of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3733).

						(5)CheckpointsThe

			 Secretary may construct and maintain temporary or permanent checkpoints on

			 roadways located in close proximity to the northern border or the southern

			 border to support such mission.

						(c)Port of entry

			 infrastructure assessment study

						(1)Requirement to

			 updateIn order to carry out the mission of the Department to

			 achieve operational control of the international borders of the United States,

			 not later than January 31 of each year, the Administrator of General Services

			 shall update the Port of Entry Infrastructure Assessment Study prepared by the

			 United States Customs Service, the Immigration and Naturalization Service, and

			 the General Services Administration in accordance with the matter relating to

			 the ports of entry infrastructure assessment that is set out in the joint

			 explanatory statement in the conference report accompanying H.R. 2490 of the

			 106th Congress, 1st session (House of Representatives Rep. No. 106–319, page

			 67) and submit such updated study to Congress.

						(2)ConsultationIn

			 preparing the updated studies required by paragraph (1), the Administrator of

			 General Services shall consult with the Director of the Office of Management

			 and Budget, the Secretary, and the Commissioner.

						(3)ContentEach

			 updated study required by paragraph (1) shall—

							(A)identify port of

			 entry infrastructure and technology improvement projects that would enhance

			 border security and facilitate the flow of legitimate commerce if

			 implemented;

							(B)include the

			 projects identified in the National Land Border Security Plan required by

			 subsection (d); and

							(C)prioritize each

			 project described in subparagraph (A) or (B) based on the likelihood that the

			 project will—

								(i)fulfill immediate

			 security requirements; and

								(ii)facilitate trade

			 across the borders of the United States.

								(4)Project

			 implementation

							(A)In

			 generalThe Commissioner shall implement the infrastructure and

			 technology improvement projects described in each updated study required by

			 paragraph (1) in the order of priority assigned to each project under paragraph

			 (3)(C).

							(B)ExceptionThe

			 Commissioner may diverge from the priority order if the Commissioner determines

			 that significantly changed circumstances, such as immediate security needs or

			 changes in infrastructure in Mexico or Canada, compellingly alter the need for

			 a project in the United States.

							(d)National land

			 border security plan

						(1)Requirement for

			 planIn order to carry out the mission of the Department to

			 achieve operational control of the international borders of the United States,

			 not later than January 31 of each year, the Secretary shall prepare a National

			 Land Border Security Plan and submit such plan to Congress.

						(2)ConsultationIn

			 preparing the plan required by paragraph (1), the Secretary shall consult with

			 the Under Secretary for Information Analysis and Infrastructure Protection and

			 the Federal, State, and local law enforcement agencies and private entities

			 that are involved in international trade across the northern border or the

			 southern border.

						(3)Vulnerability

			 assessment

							(A)In

			 generalThe plan required by paragraph (1) shall include a

			 vulnerability assessment of each port of entry located on the northern border

			 or the southern border.

							(B)Port security

			 coordinatorsThe Secretary may establish 1 or more port security

			 coordinators at each port of entry located on the northern border or the

			 southern border—

								(i)to

			 assist in conducting a vulnerability assessment at such port; and

								(ii)to

			 provide other assistance with the preparation of the plan required by paragraph

			 (1).

								(e)Expansion of

			 Trade Security Programs

						(1)Customs-trade

			 partnership against terrorism

							(A)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Commissioner, in consultation with the Secretary, shall develop a

			 plan to expand the size and scope (including personnel needs) of the

			 Customs-Trade Partnership Against Terrorism programs along the northern border

			 and southern border, including—

								(i)the

			 Business Anti-Smuggling Coalition;

								(ii)the Carrier

			 Initiative Program;

								(iii)the Americas

			 Counter Smuggling Initiative;

								(iv)the Free and

			 Secure Trade Initiative; and

								(v)other Industry

			 Partnership Programs administered by the Commissioner.

								(2)Maquiladora

			 demonstration programNot later than 180 days after the date of

			 enactment of this Act, the Commissioner shall establish a demonstration program

			 to develop a cooperative trade security system with maquiladoras to improve

			 supply chain security.

						(f)Port of entry

			 technology demonstration program

						(1)EstablishmentIn

			 order to carry out the mission of the Department to achieve operational control

			 of the international borders of the United States, the Secretary shall carry

			 out a technology demonstration program to test and evaluate new port of entry

			 technologies, refine port of entry technologies and operational concepts, and

			 train personnel under realistic conditions. The Commissioner of the Bureau of

			 Customs and Border Protection shall oversee the program in consultation and

			 cooperation with other divisions of the Department.

						(2)Technology and

			 facilities

							(A)Technology

			 testedUnder the demonstration program, the Secretary shall test

			 technologies that enhance port of entry operations, including those related to

			 inspections, communications, port tracking, identification of persons and

			 cargo, sensory devices, personal detection, decision support, and the detection

			 and identification of weapons of mass destruction.

							(B)Facilities

			 developedAt a demonstration site selected pursuant to paragraph

			 (3)(B), the Secretary shall develop facilities to provide appropriate training

			 to law enforcement personnel who have responsibility for border security,

			 including cross-training among agencies, advanced law enforcement training, and

			 equipment orientation.

							(3)Demonstration

			 sites

							(A)NumberThe

			 Secretary shall carry out the demonstration program at not less than 3 sites

			 and not more than 5 sites.

							(B)Selection

			 criteriaTo ensure that at least 1 of the facilities selected as

			 a port of entry demonstration site for the demonstration program has the most

			 up-to-date design, contains sufficient space to conduct the demonstration

			 program, has a traffic volume low enough to easily incorporate new technologies

			 without interrupting normal processing activity, and can efficiently carry out

			 demonstration and port of entry operations, at least 1 port of entry selected

			 as a demonstration site shall—

								(i)have been

			 established not more than 15 years before the date of enactment of this

			 Act;

								(ii)consist of not

			 less than 65 acres, with the possibility of expansion onto not less than 25

			 adjacent acres; and

								(iii)have serviced

			 an average of not more than 50,000 vehicles per month in the 12 full months

			 preceding the date of enactment of this Act.

								(4)Relationship

			 with other agenciesThe Secretary shall permit personnel from an

			 appropriate Federal or State agency to utilize a demonstration site described

			 in paragraph (3) to test technologies that enhance port of entry operations,

			 including those related to inspections, communications, port tracking,

			 identification of persons and cargo, sensory devices, personal detection,

			 decision support, and the detection and identification of weapons of mass

			 destruction.

						(5)Report

							(A)RequirementNot

			 later than 1 year after the date of enactment of this Act, and annually

			 thereafter, the Secretary shall submit to Congress a report on the activities

			 carried out at each demonstration site under the technology demonstration

			 program established under this subsection.

							(B)ContentEach

			 report submitted pursuant to subparagraph (A) shall include an assessment by

			 the Secretary of the feasibility of incorporating any demonstrated technology

			 for use throughout the Bureau of Customs and Border Protection.

							(g)Border Patrol

			 Technology Demonstration Program

						(1)EstablishmentIn

			 order to carry out the mission of the Department to achieve operational control

			 of the international borders of the United States, the Secretary shall carry

			 out a technology demonstration program to test and evaluate new border security

			 technologies and train personnel under realistic conditions.

						(2)Technology and

			 facilities

							(A)Technology

			 testedUnder the demonstration program, the Secretary shall test

			 technologies that enhance border security, including those related to

			 communications, sensory devices, personal detection, and decision

			 support.

							(B)Facilities

			 developmentAt a site where border patrol agents participate in

			 law enforcement training, the Secretary shall develop facilities to carry out

			 the demonstration program, including providing appropriate training to law

			 enforcement personnel who have responsibility for border security, including

			 cross-training among agencies, advanced law enforcement training, and equipment

			 orientation.

							(3)Relationship

			 with other agenciesThe Secretary shall permit personnel from an

			 appropriate Federal or State agency to utilize the demonstration site described

			 in this subsection to test technologies that enhance border security, including

			 those related to communications, sensory devices, personal detection, and

			 decision support.

						(4)Report

							(A)RequirementNot

			 later than 1 year after the date of enactment of this Act, and annually

			 thereafter, the Secretary shall submit to Congress a report on the activities

			 carried out at the demonstration site under the technology demonstration

			 program established under this subsection.

							(B)ContentEach

			 report submitted pursuant to subparagraph (A) shall include an assessment by

			 the Secretary of the feasibility of incorporating any demonstrated technology

			 for use throughout the Department.

							(h)International

			 agreementsFunds authorized

			 in this Act may be used for the implementation of projects described in the

			 Declaration on Embracing Technology and Cooperation to Promote the Secure and

			 Efficient Flow of People and Commerce across our Shared Border between the

			 United States and Mexico, agreed to March 22, 2002, Monterrey, Mexico (commonly

			 known as the Border Partnership Action Plan) or the Smart Border Declaration

			 between the United States and Canada, agreed to December 12, 2001, Ottawa,

			 Canada that are consistent with the provisions of this Act.

					(i)Authorization

			 of appropriationsThere are authorized to be appropriated the

			 following:

						(1)For each of the

			 fiscal years 2007 through 2011, $1,000,000,000 to carry out subsection

			 (b).

						(2)For each of the

			 fiscal years 2007 through 2011, such sums as may be necessary to carry out

			 paragraph (1) of subsection (c).

						(3)For each of the

			 fiscal years 2007 through 2011, $100,000,000 to carry out paragraph (4) of

			 subsection (c).

						(4)For each of the

			 fiscal years 2007 through 2011, such sums as may be necessary to carry out

			 subsection (d).

						(5)(A)For fiscal year 2007,

			 $30,000,000 to carry out paragraph (1) of subsection (e); and

							(B)For each of the fiscal years 2008

			 through 2011, such sums as may be necessary to carry out such paragraph.

							(6)(A)For fiscal year 2007,

			 $5,000,000 to carry out paragraph (2) of subsection (e); and

							(B)For each of the fiscal years 2008

			 through 2011, such sums as may be necessary to carry out such paragraph.

							(7)(A)For fiscal year 2007,

			 $50,000,000 to carry out subsection (f), and not more than $10,000,000 of such

			 amount may be expended for technology demonstration program activities at any 1

			 port of entry demonstration site during such fiscal year.

							(B)For each of the fiscal years 2008

			 through 2011, such sums as may be necessary to carry out subsection (f), and

			 not more than $10,000,000 may be expended for technology demonstration program

			 activities at any 1 port of entry demonstration site in any such fiscal

			 year.

							(8)For each of the

			 fiscal years 2007 through 2011, $10,000,000 to carry out subsection (g).

						112.Detention

			 space and removal capacitySection 5204(a) of the Intelligence Reform

			 and Terrorism Protection Act of 2004 (Public Law 108-458; 118 Stat. 3734) is

			 amended by striking 8,000 and inserting

			 15,000.

				113.Increase of

			 Federal detention space and the utilization of Federal facilities identified

			 for closure

					(a)Construction or

			 Acquisition of Detention Facilities

						(1)In

			 generalThe Secretary shall construct or acquire additional

			 detention facilities in the United States.

						(2)Determination

			 of locationThe location of any detention facility built or

			 acquired in accordance with this subsection shall be determined by the Deputy

			 Assistant Director of the Office of Detention and Removal Operations within the

			 Bureau of Immigration and Customs Enforcement of the Department.

						(3)Use of federal

			 facilities identified for closureIn acquiring detention

			 facilities under this subsection, the Secretary shall, to the maximum extent

			 practical, request the transfer of appropriate portions of military

			 installations approved for closure or realignment and any other Federal

			 facilities identified for closure.

						(b)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

					114.Alternatives

			 to detentionThe Secretary

			 shall implement demonstration programs in each State located along the

			 international border between the United States and Canada or along the

			 international border between the United States and Mexico to study the

			 effectiveness of alternatives to the detention of aliens, including electronic

			 monitoring devices and intensive supervision programs, that ensure that alien's

			 appearance at court and compliance with removal orders.

				CGrants for

			 States

				121.Border law

			 enforcement grants

					(a)Law enforcement

			 agency definedIn this section, the term law enforcement

			 agency means a Tribal, State, or local law enforcement agency.

					(b)Authority to

			 award grantsThe Secretary is authorized to award grants to an

			 eligible law enforcement agency to provide assistance with costs associated

			 with State border security efforts, including efforts to combat criminal

			 activity that occurs in the jurisdiction of such agency by virtue of such

			 agency’s proximity to an international border of the United States.

					(c)CriteriaThe

			 Secretary shall award grants under subsection (b) on a competitive basis,

			 considering criteria including—

						(1)the law

			 enforcement agency’s distance from the international border, with communities

			 closer to the border given priority because of their proximity;

						(2)population, with

			 smaller communities given priority;

						(3)the criminal

			 caseload of the law enforcement agency, based upon the number of felony

			 criminal cases filed per judge in the United States district court located in

			 the district that the law enforcement agency has jurisdiction over, with

			 priority given to those with higher caseloads;

						(4)the percentage of

			 undocumented aliens residing in the law enforcement agency’s State compared to

			 the total number of such aliens residing in all States, based on the most

			 recent decennial census; and

						(5)the percentage of

			 undocumented alien apprehensions in the law enforcement agency’s State in that

			 fiscal year compared to the total of such apprehensions for all such States for

			 that fiscal year.

						(d)Use of

			 fundsGrants awarded under subsection (b) shall be used to

			 provide additional resources for a law enforcement agency to address criminal

			 activity occurring near an international border of the United States,

			 including—

						(1)law enforcement

			 technologies;

						(2)equipment such as

			 police-type vehicles, all terrain vehicles, firearms, sensors, cameras, and

			 lighting; and

						(3)such other

			 resources as are available to assist the law enforcement agency.

						(e)ApplicationThe

			 head of a law enforcement agency seeking to apply for a grant under this

			 section shall submit an application to the Secretary at such time, in such

			 manner, and with such information as the Secretary may require.

					(f)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $500,000,000 for each of the fiscal years 2007 through 2011 to carry out this

			 section.

					IIImmigration

			 provisions 

			201.Expedited

			 removal between ports of entry

				(a)In

			 generalSection 235 of the Immigration and Nationality Act (8

			 U.S.C. 1225) is amended—

					(1)in subsection

			 (b)(1)(A)(i), by striking the officer and inserting a

			 supervisory officer; and

					(2)in subsection

			 (c), by adding at the end the following:

						

							(4)ExpansionThe

				Secretary of Homeland Security shall make the expedited removal procedures

				under this subsection available in all border patrol sectors on the southern

				border of the United States as soon as operationally possible.

							(5)TrainingThe

				Secretary of Homeland Security shall provide employees of the Department of

				Homeland Security with comprehensive training on the procedures authorized

				under this

				subsection.

							.

					(b)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $20,000,000 for each of fiscal years 2007 through 2011 to carry out the

			 amendments made by this section.

				202.Cancellation

			 of visasSection 222(g) of the

			 Immigration and Nationality Act (8 U.S.C. 1202(g)) is amended—

				(1)in paragraph (1),

			 by inserting and any other nonimmigrant visa issued by the United States

			 that is in the possession of the alien after such visa;

			 and

				(2)in paragraph

			 (2)(A), by striking (other than the visa described in paragraph (1))

			 issued in a consular office located in the country of the aliens

			 nationality and inserting (other than a visa described in

			 paragraph (1)) issued in a consular office located in the country of the aliens

			 nationality or foreign residence.

				203.Biometric

			 entry-exit system

				(a)Grounds of

			 inadmissibilitySection 212 of the Immigration and Nationality

			 Act (8 U.S.C. 1182) is amended—

					(1)in subsection

			 (a)(7), by adding at the end the following:

						

							(C)Withholders of

				biometric dataAny alien who fails to comply with a lawful

				request for biometric data is

				inadmissible.

							;

				and

					(2)in subsection

			 (d), by inserting after paragraph (1) the following:

						

							(2)The Secretary of

				Homeland Security may waive the application of subparagraph (C) of subsection

				(a)(7) for an individual alien or a class of aliens, at the discretion of the

				Secretary.

							.

					(b)Collection of

			 biometric data from aliens departing the United StatesSection

			 215 of the Immigration and Nationality Act (8 U.S.C. 1185) is amended—

					(1)by redesignating

			 subsection (c) as subsection (g); and

					(2)by inserting

			 after subsection (b) the following:

						

							(c)The Secretary of

				Homeland Security is authorized to require aliens departing the United States

				to provide biometric data and other information relating to their immigration

				status.

							.

					(c)Inspection of

			 applicants for admissionSection 235(d) of the Immigration and

			 Nationality Act (8 U.S.C. 1185(d)) is amended by adding at the end the

			 following:

					

						(5)Authority to

				collect biometric dataIn conducting inspections under subsection

				(b), immigration officers are authorized to collect biometric data from—

							(A)any applicant for

				admission or alien seeking to transit through the United States; or

							(B)any lawful

				permanent resident who is—

								(i)entering the

				United States; and

								(ii)not regarded as

				seeking an admission into the United States pursuant to section

				101(a)(13)(C).

								.

				(d)Collection of

			 biometric data from alien crewmanSection 252 of the Immigration

			 and Nationality Act (8 U.S.C. 1282) is amended by inserting Immigration

			 officers are authorized to collect biometric data from any alien crewman

			 seeking permission to land temporarily in the United States. after

			 this title.

				(e)ImplementationSection

			 7208 of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b) is

			 amended in subsection (l)—

					(1)by striking

			 There are authorized and inserting the following:

						

							(1)In

				generalThere are

				authorized

							;

				and

					(2)by adding at the

			 end the following:

						

							(2)Implementation

				at all land border ports of entryThere are authorized to be

				appropriated such sums as may be necessary for each of fiscal years 2008, 2009,

				and 2010 to implement the automated biometric entry and exit data system at all

				land border ports of

				entry.

							.

					204.Reimbursement

			 for States

				(a)Incarceration

			 costsSection 241(i)(5) of

			 the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)) is amended to read as

			 follows:

					

						(5)There are

				authorized to be appropriated to carry out this subsection—

							(A)$750,000,000 for

				fiscal year 2007;

							(B)$850,000,000 for

				fiscal year 2008; and

							(C)$950,000,000 for

				each of the fiscal years 2009 through

				2011.

							.

				(b)Reimbursement

			 for costs associated with processing criminal illegal aliens

					(1)In

			 generalThe Secretary shall reimburse States and units of local

			 government for costs associated with processing illegal aliens through the

			 criminal justice system, including—

						(A)indigent

			 defense;

						(B)criminal

			 prosecution;

						(C)autopsies;

						(D)translators and

			 interpreters; and

						(E)courts

			 costs.

						(2)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $500,000,000 for each of the fiscal years 2007 through 2011 to carry out

			 paragraph (1).

					205.Completion of

			 background and security checksSection 103 of the Immigration and

			 Nationality Act (8 U.S.C. 1103) is amended by adding at the end the

			 following:

				

					(i)Notwithstanding any other provision of law,

				the Secretary of Homeland Security, the Attorney General, or any court may

				not—

						(1)grant or order

				the grant of adjustment of status to that of an alien lawfully admitted for

				permanent residence;

						(2)grant or order

				the grant of any other status, relief, protection from removal, or other

				benefit under the immigration laws; or

						(3)issue any

				documentation evidencing or related to such grant by the Attorney General, the

				Secretary, or any court,

						until such background and security

				checks as the Secretary may in his discretion require have been completed to

				the satisfaction of the

				Secretary..

			206.Release of

			 aliens from noncontiguous countriesSection 236(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1226(a)(2)) is amended to read as follows:

				

					(2)may release the

				alien on bond of not less than $5,000 with security approved by, and containing

				conditions prescribed by, the Secretary of Homeland Security;

				but

					.

			207.Countries that

			 do not accept return of nationalsSection 243(d) of the Immigration and

			 Nationality Act (8 U.S.C. 1253(d)) is amended—

				(1)by striking

			 On being notified and inserting the following:

					

						(1)In

				generalUpon notification

						;

				and

				(2)by striking

			 Attorney General each place it appears and inserting

			 Secretary of Homeland Security; and

				(3)by adding at the

			 end the following:

					

						(2)Denial of

				admissionThe Secretary of Homeland Security, after making a

				determination that the government of a foreign country has denied or

				unreasonably delayed accepting an alien who is a citizen, subject, national, or

				resident of that country after the alien has been ordered removed, and after

				consultation with the Secretary of State, may deny admission to any citizen,

				subject, national or resident of that country until the country accepts the

				alien that was ordered

				removed.

						.

				IIIPenalties

			301.Increased

			 criminal penalties for alien smugglingSection 274(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1324(a)) is amended—

				(1)in paragraph

			 (1)(B)—

					(A)in clause (i), by

			 striking 10 years and inserting 15 years;

					(B)in clause (ii),

			 by striking 5 years and inserting 10 years;

			 and

					(C)in clause (iii),

			 by striking 20 years and inserting 40

			 years;

					(2)in paragraph

			 (2)—

					(A)in subparagraph

			 (A), by striking one year, or both; or and inserting 3

			 years, or both;

					(B)in subparagraph

			 (B)—

						(i)in

			 clause (i), by adding at the end the following: be fined under title 18,

			 United States Code, and imprisoned not less than 5 years nor more than 25

			 years;;

						(ii)in

			 clause (ii), by striking or at the end and inserting the

			 following: be fined under title 18, United States Code, and imprisoned

			 not less than 3 years nor more than 20 years; or; and

						(iii)in clause

			 (iii), by adding at the end the following: be fined under title 18,

			 United States Code, and imprisoned not more than 15 years; or;

			 and

						(C)by striking the

			 matter following clause (iii) and inserting the following:

						

							(C)in the case of a

				third or subsequent offense described in subparagraph (B) and for any other

				violation, shall be fined under title 18, United States Code, and imprisoned

				not less than 5 years nor more than 15

				years.

							;

					(3)in paragraph

			 (3)(A), by striking 5 years and inserting 10

			 years; and

				(4)in paragraph (4),

			 by striking 10 years and inserting 20

			 years.

				302.Increased

			 criminal penalties for document fraudSection 1546 of title 18, United States

			 Code, is amended—

				(1)in subsection

			 (a)—

					(A)by striking

			 not more than 25 years and inserting not less than 25

			 years;

					(B)by inserting

			 and if the terrorism offense resulted in the death of any person, shall

			 be punished by death or imprisoned for life, after section 2331

			 of this title)),;

					(C)by striking

			 20 years and inserting imprisoned not more than 40

			 years;

					(D)by striking

			 10 years and inserting imprisoned not more than 20

			 years; and

					(E)by striking

			 15 years and inserting imprisoned not more than 30

			 years; and

					(2)in subsection

			 (b), by striking 5 years and inserting 10

			 years.

				303.Increased

			 criminal penalties for certain crimes

				(a)In

			 generalTitle 18, United States Code, is amended by inserting

			 after chapter 51 the following:

					

						52Illegal

				aliens

							1131.Enhanced

				penalties for certain crimes committed by illegal aliens

								(a)Any alien

				unlawfully present in the United States, who commits, or conspires or attempts

				to commit, a crime of violence or a drug trafficking offense (as defined in

				section 924), shall be fined under this title and sentenced to not less than 5

				years in prison.

								(b)If an alien who

				violates subsection (a) was previously ordered removed under the Immigration

				and Nationality Act (8 U.S.C. 1101 et seq.) on the grounds of having committed

				a crime, the alien shall be sentenced to not less than 15 years in

				prison.

								(c)A sentence of

				imprisonment imposed under this section shall run consecutively to any other

				sentence of imprisonment imposed for any other

				crime.

								.

				(b)Clerical

			 amendmentThe table of chapters at the beginning of part I of

			 title 18, United States Code, is amended by inserting after the item relating

			 to chapter 51 the following:

					

						52.Illegal

				aliens1131

						

					

				304.Increased

			 criminal penalties for criminal street gangs

				(a)InadmissibilitySection

			 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is

			 amended—

					(1)by redesignating

			 subparagraph (F) as subparagraph (J); and

					(2)by inserting

			 after subparagraph (E) the following:

						

							(F)Aliens who are

				members of criminal street gangsAny alien who is determined by a

				court to be a member of a criminal street gang (as defined in section 521(a) of

				title 18, United States Code) is

				inadmissible.

							.

					(b)DeportabilitySection

			 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is

			 amended by adding at the end the following:

					

						(F)Aliens who are

				members of criminal street gangsAny alien who is determined by a

				court to be a member of a criminal street gang (as defined in section 521(a) of

				title 18, United States Code) is

				deportable.

						.

				(c)Temporary

			 protected statusSection 244(c)(2)(B) of the Immigration and

			 Nationality Act (8 U.S.C. 1254a(c)(2)(B)) is amended—

					(1)in clause (i), by

			 striking or at the end;

					(2)in clause (ii),

			 by striking the period at the end and inserting ; or; and

					(3)by adding at the

			 end the following:

						

							(iii)the alien is

				determined by a court to be a member of a criminal street gang (as defined in

				section 521(a) of title 18, United States

				Code).

							.

					IVRemoval and

			 violation tracking

			401.Institutional

			 removal program

				(a)Institutional

			 removal program

					(1)ContinuationThe

			 Secretary shall continue to operate the Institutional Removal Program of the

			 Department to—

						(A)identify

			 removable criminal aliens in Federal and State correctional facilities;

						(B)ensure that such

			 aliens are not released into the community; and

						(C)remove such

			 aliens from the United States after the completion of their sentences.

						(2)ExpansionNot

			 later than 5 years after the date of the enactment of this Act, the Secretary

			 shall expand the Institutional Removal Program to every State.

					(3)State

			 participationThe appropriate officials of each State in which

			 the Secretary is operating the Institutional Removal Program should—

						(A)cooperate with

			 Federal officials carrying out the Institutional Removal Program;

						(B)expeditiously and

			 systematically identify criminal aliens in the prison and jail populations of

			 the State; and

						(C)promptly convey

			 the information described in subparagraph (B) to the appropriate officials

			 carrying out the Institutional Removal Program.

						(b)Report to

			 congressNot later than 2 years after of the date of the

			 enactment of this Act, the Secretary shall submit a report to Congress on the

			 participation of the States in the Institutional Removal Program.

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $50,000,000 to carry out the expanded Institutional Removal Program authorized

			 under subsection (a).

				402.Authorization

			 for detention after completion of state or local prison sentence

				(a)In

			 generalLaw enforcement officers of a State or political

			 subdivision of a State are authorized to—

					(1)hold an illegal

			 alien for a period of up to 14 days after the alien has completed the alien's

			 State or local prison sentence in order to effectuate the transfer of the alien

			 to Federal custody when the alien is removable or not lawfully present in the

			 United States; or

					(2)issue a detainer

			 that would allow aliens who have served a State or local prison sentence to be

			 detained by an appropriate prison until personnel from the Bureau of

			 Immigration and Customs Enforcement can take the alien into Federal

			 custody.

					(b)Reimbursement

					(1)In

			 generalThe Secretary shall reimburse a State or a political

			 subdivision of a State for all reasonable expenses incurred by the State or the

			 political subdivision for the detention of an alien as described in subsection

			 (a).

					(2)Cost

			 computationThe amount of reimbursement provided for costs

			 incurred carrying out subsection (a) shall be determined pursuant to a formula

			 determined by the Secretary.

					(c)Technology

			 usageTechnology such as videoconferencing shall be used to the

			 maximum extent possible in order to make the Institutional Removal Program

			 available in remote locations. Mobile access to Federal databases of aliens and

			 live scan technology shall be used to the maximum extent practicable in order

			 to make these resources available to State and local law enforcement agencies

			 in remote locations.

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to reimburse a

			 State or political subdivision of a State for the detention of an illegal alien

			 pursuant to subsection (b).

				403.Use of the

			 National Crime Information Center Database to track violations of immigration

			 law

				(a)Provision of

			 Information to the National Crime Information Center

					(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary shall provide the National Crime Information Center of the

			 Department of Justice with such information as the Director may have related

			 to—

						(A)any alien against

			 whom a final order of removal has been issued;

						(B)any alien who is

			 subject to a voluntary departure agreement that has become invalid under

			 section 240B(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1229c);

			 and

						(C)any alien whose

			 visa has been revoked.

						(2)Requirement To

			 provide and use informationThe information described in

			 paragraph (1) shall be provided to the National Crime Information Center, and

			 the Center shall enter the information into the Immigration Violators File of

			 the National Crime Information Center database if the name and date of birth

			 are available for the individual, regardless of whether the alien received

			 notice of a final order of removal or the alien has already been

			 removed.

					(3)Removal of

			 informationShould an individual be granted cancellation of

			 removal under section 240A of the Immigration and Nationality Act (8 U.S.C.

			 1229b), or granted permission to legally enter the United States pursuant to

			 the Immigration and Nationality Act after a voluntary departure under section

			 240B of the Immigration and Nationality Act (8 U.S.C. 1229c), information

			 entered into the National Crime Information Center in accordance with paragraph

			 (1) of this section shall be promptly removed.

					(b)Inclusion of

			 information in the National Crime Information Center

			 DatabaseSection 534(a) of title 28, United States Code, is

			 amended—

					(1)in paragraph (3),

			 by striking and at the end;

					(2)by redesignating

			 paragraph (4) as paragraph (5); and

					(3)by inserting

			 after paragraph (3) the following new paragraph:

						

							(4)acquire, collect,

				classify, and preserve records of violations of the immigration laws of the

				United States, regardless of whether the alien has received notice of the

				violation or the alien has already been removed;

				and

							.

					

